DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, and 4-6 are pending in this application.
Claims 2 and 3 are canceled.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”s in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao (US Pub. 2008/0133228) in view of Krishnamoorthy et al., (US Pub. 2016/0063998, hereinafter Krishnamoorthy).
Regarding claim 1, an information processing device comprising: 
a first reception unit configured to receive an input of one or more characters ([0043][0051][0066][0076] Figs. 4A, step 403 and 5D, step 524, a user types the letter “M” through keypad or keyboard);
a second reception unit configured to receive an input of voice ([0044][0051][0066][0076] Figs. 4A, step 401 and 5D, step 525, receiving utterance using the system microphone);
a storage unit configured to store a voice recognition dictionary including a plurality of words ([0044] speech recognition system operates using knowledge from acoustic-model(s) and language-model(s) and the system itself may exist as software or 
a voice recognition unit configured to:
recognize the voice ([0051][0066][0076] Figs. 4A, step 405 and 5D, step 532, ASR engine recognizes the utterance); 
select words beginning with the one or more characters from a plurality of words included in a voice recognition dictionary ([0051][0066][0076] Figs. 4A, steps 405, 406 and 5D, steps 530 and 532, activating the ASR engine with the appropriate lexicon, e.g. sub-set lexicon if a letter was pressed, base lexicon), 
determine a specific word from the words beginning with the one or more characters that matches the recognized voice with [a degree of reliability that is greater than a predetermined value] ([0051][0066][0067][0076] Figs. 4A, step 407 and 5D, step 535, determining words based on best-matching recognition output and arranging the N-best words such that their initial letters are “mee”), and 
output the specific word as a voice recognition result ([0076] Figs. 2A and 5D, step 536, displaying the recognized result).
Rao does not explicitly teach, however Krishnamoorthy does explicitly teach including the bracketed limitation:
the recognized voice with [a degree of reliability that is greater than a predetermined value] ([0053][0102] determining the recognized utterance having a confidence measure that is greater than a predetermined value).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Multimodal speech recognition 

Regarding claim 4, Rao in view of Krishnamoorthy discloses the information processing device according to claim 1, and Rao further discloses:
 wherein the voice recognition unit is configured to output, when the first reception unit receives an input of a plurality of characters and when the voice recognition result beginning with the plurality of characters is not obtained, the voice recognition result beginning with a predetermined part of characters of the plurality of characters (Rao, [0082] When a user type in "G" and then say "Insert Greg Aronov"; [0095] A user would simply say the Phrase and enter initial letter; for instance Speak "Laughing out Loud" and type "L O" or "L O L").

Regarding claim 5, Rao in view of Krishnamoorthy discloses the information processing device according to claim 4, and Rao further discloses:
wherein the predetermined part of characters are characters excluding a last character of the plurality of characters (Rao, [0095] A user would simply say the Phrase and enter initial letter; for instance Speak "Laughing out Loud" and type "L O" or "L O L" and last characters of typing letters "L O" or "L O L" are not included itself at the predetermined phrases). 

Regarding claim 6, Rao discloses an information processing method comprising
receiving an input of one or more characters ([0051][0066][0076] Figs. 4A, step 403 and 5D, step 524, a user types the letter “M”); 
receiving an input of voice ([0051][0066][0076] Figs. 4A, step 401 and 5D, step 525, receiving utterance using the system microphone); 
recognizing the voice ([0051][0066][0076] Figs. 4A, step 405 and 5D, step 532, ASR engine recognizes the utterance); 
selecting words beginning with the one or more characters from a plurality of words included in a voice recognition dictionary ([0051][0066][0076] Figs. 4A, steps 405, 406 and 5D, steps 530 and 532, activating the ASR engine with the appropriate lexicon, e.g. sub-set lexicon if a letter was pressed, base lexicon), 
determining a specific word from the words beginning with the one or more characters that matches the recognized voice with [a degree of reliability that is greater than a predetermined value] ([0051][0066][0067][0076] Figs. 4A, step 407 and 5D, step 535, determining words based on best-matching recognition output and arranging the N-best words such that their initial letters are “mee”), and 
outputting, the specific word as a voice recognition result ([0076] Figs. 2A and 5D, step 536, displaying the recognized result).
Rao does not explicitly teach, however Krishnamoorthy does explicitly teach including the bracketed limitation:

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Multimodal speech recognition system as taught by Rao with a method and system of determining speech recognition result having a confidence measure that is greater than a predetermined value as taught by Krishnamoorthy to provide more accurate ASR system in order to reduce the probability of error reoccurring and to achieve result in improved subsequence speech recognition (Krishnamoorthy, [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659